Judgment was entered in the Supreme Court,
Per Curiam.
The clause in the agreement of December 4th 1849, between Benjamin and Henry Hummel, was not a covenant by Benjamin to Henry Hummel to give him an equal share of his estate left at his death, but was intended solely to regulate its descent and distribution by preventing the conveyance of the former to Henry from being treated as an advancement. The payment of the sum of $1500 was not the consideration of such a covenant as is alleged, but was the condition on which equality of distribution was to depend. Henry having paid this sum, as an excess in the valuation of his farm, and the others having received farms for their portions, Henry should not be charged with the value of his farm as an advancement. No action can be maintained therefor in the Common Pleas on this clause as a contract. On the settlement of the estate in the Orphans’ Court the agreement would be considered and its effect adjudicated.
Judgment affirmed.